Citation Nr: 1743248	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for a vascular condition of the left leg.

3.  Entitlement to service connection for a vascular condition of the right leg.

4.  Entitlement to a compensable initial rating for service-connected left ear hearing loss disability. 

5.  Entitlement to a compensable initial rating for service-connected deviated septum.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to February 1955.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2014, July 2014, and April 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over this case is with the VA RO in New York, New York.  

The Board notes that the issues of entitlement to higher initial ratings for service connected deviated septum and sinusitis have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The Board must consider appeals in docket order, but may advance an appeal if the claimant reaches "advanced age," which VA has defined as age 75 or older.  The record reflects that the Veteran is currently 85 years old.  As such, the Board will advance the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 

The issue of entitlement to nonservice-connected disability pension has been raised by the record in a March 2015 statement, and the issue of entitlement to service connection for tinnitus has been raised by the record in a February 2016 statement.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

With regard to the claim of entitlement to a higher rating for left ear hearing loss, the Veteran was provided a VA examination in May 2014.  However, in a February 2016 statement, the Veteran asserted that his disability had worsened.  Thus, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's left ear hearing loss.  Additionally, in his May 2017 substantive appeal, the Veteran asserted that his left ear hearing loss disability includes damage to his ear drum and warrants further diagnostic testing in the form of an MRI or CAT scan.  On remand, the VA examiner should determine whether such diagnostic testing is necessary, and if not, provide the basis for so concluding.  

As to the claims of entitlement to higher ratings for a deviated septum and sinusitis, the Board finds that the Veteran's May 2017 statement constitutes a timely notice of disagreement with the April 2017 rating decision.  Further review of the record shows that the Veteran has not been provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, in a February 2016 statement, the Veteran asserted that his deviated septum and sinusitis disabilities have worsened.  Thus, the Board finds that a new VA examination is warranted to determine the current severity of those disabilities.  For judicial expediency, such examination should be provided prior to the issuance of a statement of the case on the deviated septum and sinusitis claims.  

As to the claim of entitlement to service connection for right ear hearing loss, the Board finds that the Veteran's February 2016 statement that his disabilities have worsened is also applicable.  In this regard, the Veteran's claim was denied on grounds that his hearing acuity did not constitute a disability for VA compensation purposes.  However, as the Veteran asserts that his right ear hearing loss has worsened since his last VA audiology examination in May 2014, an additional examination is warranted to determine whether the Veteran has a current right ear hearing loss disability pursuant to the requirements of 38 C.F.R. § 3.385 (2017).

With regard to the claims of entitlement to service connection for vascular conditions of the legs, the Veteran contends that he incurred those disabilities in the performance of his infantry duties during active service, specifically marching "all day."  Post-service VA medical center (VAMC) records indicate that the Veteran has a history of coronary artery disease and has suffered from lower extremity swelling.  VAMC records also reflect that the Veteran received private medical treatment for his cardiovascular conditions from Dr. P., a cardiologist at St. Francis Hospital, and Dr. S., a primary care physician.  Treatment records from those providers are not contained in the Veteran's claims file and thus should be obtained on remand.  In addition, the Veteran has not been provided a VA examination to determine the nature and etiology of any current vascular conditions of the legs.  In light of the Veteran's reported injury in service and the post-service medical evidence of treatment for cardiovascular and leg conditions, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current vascular conditions of his legs.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, any outstanding current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file, to include treatment records from the Veteran's cardiologist, Dr. P., and primary care provider, Dr. S.   

2.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of all impairment resulting from his service-connected deviated septum and sinusitis.  All information required for rating purposes must be provided.

3.  After providing an examination as requested above, issue a statement of the case on the issues of entitlement to higher initial ratings for service-connected deviated septum and sinusitis.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to those issues, return the issues to the Board.

4.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any right ear hearing loss disability and the current severity of his service-connected left ear hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

With regard to the Veteran's right ear, the examiner should confirm or rule out the presence of a right ear hearing loss disability for VA purposes during the period of the claim.  If the examiner determines that right ear hearing loss disability has not been present during the period of the claim, the examiner should explain the basis for that conclusion. 

If the examiner determines that right ear hearing loss disability has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss disability is etiologically related to his in-service noise exposure.

With regard to the Veteran's service-connected left ear hearing loss disability, the examiner should provide an appropriate VA examination to assess the current level of severity of all impairment resulting from that disability.  All information required for rating purposes must be provided.  The examiner should also determine whether diagnostic testing such as an MRI or CAT scan is necessary in consideration of the Veteran's assertion of left ear drum damage associated with his service-connected hearing loss disability.  If such testing is not warranted, the examiner should provide the reasoning for that conclusion.  

The rationale for all opinions expressed must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, readjudicate the Veteran's claims of entitlement to service connection for right ear hearing loss and vascular conditions of the legs, and to a higher initial rating for service-connected left ear hearing loss disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals





